Citation Nr: 1235938	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's April 2010 substantive appeal included a request for a hearing before the Board via Video Conference Hearing.  The Veteran later withdrew his hearing request in August 2011 in accordance with 38 C.F.R. § 20.704(e) (2011).  Therefore, the Board will proceed with a decision on the claim for entitlement to a TDIU without a hearing.

In December 2007, the Veteran filed to reopen his claim for service connection for diabetic retinopathy in his right eye and made a claim for TDIU.  In February 2008, the Veteran, through his representative, withdrew his claim for TDIU, and the RO discontinued his claim for TDIU in March 2008.  In June 2008, the Veteran filed a claim for a TDIU.  Both issues, diabetic retinopathy in the right eye and TDIU, were adjudicated in a November 2008 RO rating decision.  In January 2009, the Veteran requested reconsideration of the denial of TDIU.  The RO issued another rating decision in May 2009, again denying TDIU.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling; right eye diabetic retinopathy associated with diabetes mellitus type II with impotency, currently evaluated as 30 percent disabling; peripheral neuropathy, left upper extremity associated with diabetes mellitus type II with impotency, currently evaluated as 20 percent disabling; peripheral neuropathy, right upper extremity associated with diabetes mellitus type II with impotency, currently evaluated as 20 percent disabling; diabetes mellitus type II with impotency, currently evaluated as 20 percent disabling; peripheral neuropathy, right lower extremity associated with diabetes mellitus type II with impotency, currently evaluated as 20 percent disabling; peripheral neuropathy, left lower extremity associated with diabetes mellitus type II with impotency, currently evaluated as 20 percent disabling; and tinnitus, currently evaluated as 10 percent disabling.  The Veteran's combined disability rating is 90 percent.  

2.  The record reveals the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the [V]eteran resides."  See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).  In reaching such a determination, the central inquiry is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341(a), 4.16(b), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, in cases where the schedular rating is less than total, when the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability must be ratable at 60 percent or more.  If there are two or more disabilities, at least one disability must be ratable at 40 percent or more and there must be sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011). 

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling; right eye diabetic retinopathy associated with diabetes mellitus type II with impotency, currently evaluated as 30 percent disabling; peripheral neuropathy, left upper extremity associated with diabetes mellitus type II with impotency, currently evaluated as 20 percent disabling; peripheral neuropathy, right upper extremity associated with diabetes mellitus type II with impotency, currently evaluated as 20 percent disabling; diabetes mellitus type II with impotency, currently evaluated as 20 percent disabling; peripheral neuropathy, right lower extremity associated with diabetes mellitus type II with impotency, currently evaluated as 20 percent disabling; peripheral neuropathy, left lower extremity associated with diabetes mellitus type II with impotency, currently evaluated as 20 percent disabling; and tinnitus, currently evaluated as 10 percent disabling.  The Veteran's combined disability rating is 90 percent.  Accordingly, the Veteran's service-connect disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2011). 

The remaining question is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In the Social Security Administration (SSA) disability report, the Veteran reported his lack of vision in his right eye and his diabetic retinopathy limited his ability to work.  He reported the conditions first interfered with his ability to work in September 2007 when his doctor took his driving privileges away.  He reported he did not work at any time after the condition first interfered with his ability to work and was not currently working.  His employment history indicated he worked from 1972 until 2005 as a fork lift operator at a tobacco company, during which he used machines, tools, equipment, and technical skills and knowledge.  The report indicated the Veteran's education level was 12th grade, which he finished in 1967.  

In April 2006, Dr. H. E. B. diagnosed the Veteran with PTSD with concentration impairment, severe interpersonal relationship problems, and isolation, among other symptoms.  In August 2006, Dr. H. E. B. diagnosed the Veteran with PTSD with concentration impairment, severe interpersonal relationship problems, isolation, and unemployability, among other symptoms.  The Veteran's intellect was in the normal range and his orientation was intact, but he had trouble concentrating, his motor movement was extremely slow, and his judgment was impaired.

In an October 2006 VA PTSD examination, it was noted the Veteran was not working and had quit working three years prior.  He reported driving a forklift for 30 years and working regularly without missing work.  He reported he decided he merely wanted to retire.  He was not working part-time.
As of a July 2007 VA audio examination, the Veteran recently retired as a forklift driver and was working part-time as a school bus driver.  In a July 2007 VA ear disease examination, the examiner opined the Veteran's tinnitus did not interfere with his occupational functioning or activities of daily living.  

In November 2007, Dr. H. W. B. opined the Veteran's field of vision in degrees from central fixation horizontally was poor in the right eye, but full in the left eye.  He opined there were no field deficits compromising the Veteran's driving ability, did not recommend any driving restrictions, and opined the Veteran's visual impairment would not compromise his ability to safely operate a motor vehicle.  

In his initial claim for TDIU, submitted in December 2007, the Veteran reported he was blind in his right eye, but it was too soon to know whether the condition was permanent.  

In April 2008, Dr. H. W. B. opined the Veteran's proliferative diabetic retinopathy in his right eye would not be sufficient in the foreseeable future to enable the Veteran to drive a school bus.  

In his June 2008 TDIU claim, the Veteran reported his highest level of education completed was high school, but he had a certificate in business administration, which he completed in 1975.  In a June 2008 letter, the Veteran's former employer reported the Veteran was last employed in September 2007, but was no longer employed due to health reasons.  

In a June 2008 letter to SSA, Dr. H. W. B. opined the Veteran's level of vision would give the Veteran an unrestricted driver's license and opined the Veteran could do all occupations that did not require a fine level of binocular vision.  Dr. H. W. B. noted interstate truck driving would be excluded from potential occupations.  

In a September 2008 examination by MDSI Physician Services (Dr. J. S.) and relied upon by SSA, the impact on the Veteran's activities of daily living due to blurred vision in his right eye and his diabetes mellitus was that the Veteran retired as a forklift driver in October 2003.  The Veteran was diagnosed with diabetes mellitus type II noninsulin dependent, diabetic retinopathy, impaired vision in his right eye, and exogenous obesity.  The physician opined that the number of hours the Veteran was expected to stand, walk, and sit at an eight-hour workday was without limitation.  The Veteran did not need any assistive devices, could lift and carry at least 20 pounds, and did not have postural or manipulative limitations nor visual, communicative, or workplace environmental limitations.

SSA also relied on an October 2008 North Carolina Department of Health and Human Services disability determination services PTSD evaluation.  The Veteran reported his education level was high school and several business school classes.  He reported he retired from a tobacco company after 33 years, and his last job was a school bus driver for nine months, but he had to leave in September 2007 due to his eye problem.  He reported he had a current driver's license, but did not drive because of his eye problem and inability to see.  The Veteran reported he related "well" to bosses and co-workers and indicated he would "take a break" to tolerate stress in a work setting.  The evaluation concluded the Veteran's adjustments in personal areas were fair, but his adjustments in social and occupational areas were poor.

SSA relied on an October 2008 opinion from Dr. H. W. B., in which he opined there were no restrictions on the weight the Veteran could lift or carry due to his proliferative diabetic retinopathy.  In an October 2008 psychiatric review technique, the Veteran was noted as having depressive disorder, not otherwise specified, and PTSD by history.  Restrictions on the Veteran's activities of daily living were moderate, difficulties in maintaining social functioning were mild, and difficulties in maintaining concentration, persistence, or pace were moderate.  There were no episodes of decompensation of an extended duration noted.  

The Veteran was afforded a VA eye examination in November 2008.  He was diagnosed with diabetes mellitus type II with ophthalmic signs and proliferative diabetic retinopathy of the right eye.  The examiner opined there was functional impairment caused by the Veteran's diabetes mellitus because the Veteran was monocular, which affected physical and sedentary employment.  

In a November 2008 VA diabetes mellitus examination, the Veteran reported last working in September 2007 as a school bus driver, but had to quit due to right eye bleeding; the Veteran reported he did not miss any days of work.  The Veteran reported his peripheral neuropathy caused intermittent numbness in his hands and feet; he moves around and rubs the numb area, and then the area feels better.  The Veteran reported he was looking for employment and was enrolled with a temporary job service.  He reported his limitation was being unable to drive at night and stated he could do janitorial work or similar work.  The examiner opined there was no functional impairment due to the Veteran's diabetes mellitus type II that prohibited physical or sedentary employment.  

In January 2009, the Veteran asserted the November 2008 VA examiner erroneously noted the Veteran reported he was employed with a temporary job service and was actively seeking employment.  The Veteran reported his prior employment as a bus driver began in January 2007, but he was unable to maintain a commercial driver's license due to right eye blindness.  He asserted his right eye blindness, along with other his other diabetic conditions, have rendered him unemployable.  

In an April 2009 VA psychiatry initial evaluation note, the examiner opined the Veteran's fund of knowledge was adequate, he was of average intelligence, and his insight and judgment were fair.  

In his May 2009 notice of disagreement (NOD), the Veteran contended he was unemployable due to multiple residuals of his service-connect diabetes mellitus, including diabetic retinopathy with blindness in one eye.  He reported his career had been working as a truck driver, forklift driver, and bus driver, but due to his blindness, he was not permitted to get his commercial driver's license, which rendered him unemployable.  

In a February 2011 VA eye examination, it was noted the Veteran was blind with no light perception in the right eye.  He was diagnosed with diabetes with mild non-proliferative retinopathy, blindness without light perception in the right eye, and retinal scars secondary to past laser treatment for diabetes in his right eye.  The examiner opined there was no functional impairment of the Veteran's occupation or daily activities when he used his left eye.  However, there was functional impairment if only the right eye was used, or where binocular vision or depth perception was required.  

In a February 2011 general VA examination, the examiner did not note any symptoms in the right or left upper or lower extremities.  The examiner referred to the eye examination and opined there were no effects on the Veteran's usual occupation or any resulting work problems from the Veteran's right eye diabetic retinopathy.

In a February 2011 VA diabetes examination, the examiner did not restrict the Veteran's performance of strenuous activities.  The Veteran reported intermittent loss of vision, loss of sensation in his hands and feet, and erectile dysfunction.  Diabetic complications found during the examination included visual impairment, neurologic disease, and "other" diabetic conditions.  In the VA genitourinary examination, the examiner opined there were no significant effects on the Veteran's occupation due to his erectile dysfunction.  

In a February 2011 VA peripheral nerves examination, the examiner noted the Veteran's condition included peripheral neuropathy of all extremities and essential tremor.  The sensory examination findings follow: in his right and left upper extremities, the Veteran had decreased sensitivity to vibration, pain or pinprick, and light touch, but had normal position sense; in his right and left lower extremities, sensitivity to vibration, pain or pinprick, position sense, and light touch were absent.  There was no dysesthesia noted in either the right or left upper or lower extremities.  There was an intention tremor in both hands.  The examiner opined there were no effects on the Veteran's usual occupation or any resulting work problems.

The overall opinion of the February 2011 VA examiner was that physical employability of the Veteran was limited by decreased visual acuity of the right eye, peripheral neuropathy, and degenerative joint disease of the lumbar spine.  The examiner opined the Veteran's sedentary employability was not limited.  The Board notes the Veteran's degenerative joint disease of the lumbar spine is not service-connected, and is therefore no applicable to the Board's consideration of TDIU.  See 38 C.F.R. §§ 3.341, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board finds entitlement to a TDIU is warranted.  As discussed above, the Veteran's combined disability rating for all of his service-connected disabilities is 90 percent.  Furthermore, with the exception of PTSD and tinnitus, the Veteran's service-connected disabilities share a common etiology of diabetes mellitus type II with impotency.  Therefore, the Veteran meets the schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a) (2011).  The evidence further reveals the Veteran's service-connected disabilities, along with his education level and past occupational experience, render him unable to obtain and maintain substantially gainful employment.  The Board acknowledges that, at times during the period on appeal, opinions have been provided that the Veteran's service-connected disabilities did not affect his occupational functioning, especially for sedentary employment.  However, the Veteran has only completed high school and some business classes, and his past work experience was a forklift operator, truck driver, and school bus driver.  The Veteran has reported he does not work because he cannot see, and Dr. H. W. B. opined the Veteran's vision was not sufficient to drive a school bus or perform occupations requiring a fine level of binocular vision, such as a truck driver.  In the February 2011 VA eye examination, the examiner opined there was no occupational impairment when the Veteran used his left eye, but there was occupational impairment if the right eye was used, or if binocular vision or depth perception were required.  Additionally, the Veteran has been diagnosed with peripheral neuropathy in all extremities and essential tremor in both hands; the Veteran reported the peripheral neuropathy caused occasional numbness in his hands and feet.  

While opinions have indicated that the Veteran could perform sedentary employment, they have not identified what sedentary employment the Veteran would be qualified for given his occupational and educational history.  It does not appear that any of his relevant occupational experience has been sedentary and it is not clear that he has any education that would be relevant in obtaining sedentary employment.  The general statement that the Veteran can perform sedentary work is afforded very little probative weight in the absence of further explanation as to how his education, occupational experience, and remaining capabilities permit this.  

The Board finds, in light of the Veteran's significant occupational impairment caused by his education level and prior work experience, his service-connected disabilities, including  PTSD, right eye diabetic retinopathy associated with diabetes mellitus type II with impotency, peripheral neuropathy of the left and right upper and lower extremities associated with diabetes mellitus type II with impotency, diabetes mellitus type II with impotency, and tinnitus are as least as likely as not of sufficient severity to produce unemployability.  As such, a TDIU is warranted.


ORDER

TDIU is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


